816 F.2d 674
Unpublished DispositionNOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Victor Howard VAN SANT, Plaintiff-Appellant,v.ARLINGTON COUNTY, VIRGINIA;  William K. Stoover;  David G.Tooley;  John Chrysostom McGinnis;  James A.Gondles, Jr., Defendants-Appellees.
No. 86-7703.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 5, 1987.Decided April 1, 1987.

Before PHILLIPS, SPROUSE and CHAPMAN, Circuit Judges.
Victor Howard Van Sant, appellant pro se.
Peter Harlan Maier, Arlington County Attorney's Office, for appellees Arlington County, Stoover, Tooley and McGinnis.
William David Dolan, III, Venable, Baetjer & Howard, for appellee Gondles.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from its order denying relief under 42 U.S.C. Sec.l983 is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Van Sant v. Arlington County, C/A No. 86-970-A (E.D. Va., Oct. 3, 1986).


2
AFFIRMED.